       Case 1:18-cv-09044-PAE-SN Document 27-1 Filed 06/14/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ALEXANDER RAY THURSTON, individually
  and on behalf of others similarly situated,                         Case No. 18-cv-9044

                                Plaintiff,
                                                                SETTLEMENT AGREEMENT
                 -against-                                               AND
                                                                       RELEASE
  FLYFIT HOLDINGS, LLC (D/B/A FLYFIT
  GLOBAL) and BRIAN CHAPPON,

                             Defendants.



      This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff Alexander Ray Thurston (“Plaintiff Thurston”) on the one hand, Flyfit Holdings,
LLC (d/b/a FlyFit Global) and Brian Chappon, (“Individual Defendant”), (collectively,
“Defendants”), on the other hand.

        WHEREAS, Plaintiff Thurston alleges that he worked for Defendants as an employee;
and

        WHEREAS, a dispute has arisen regarding Plaintiff Thurston’s alleged employment and
the terms thereof, which dispute has resulted in the filing of an action in the United States District
Court for the Southern District of New York District of New York, Civil Action No: 18-cv-9044
(hereinafter “the Litigation”), alleging, among other things, a violation of federal and state wage
and hour and overtime laws;

       WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

        WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

        NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

        1. Payment: Defendants shall pay or cause to be paid to Plaintiff Thurston and his counsel,
subject to the terms and conditions of this Agreement, the gross sum of Fourteen Thousand Dollars and
No Cents ($14,000.00) (the "Settlement Amount"), on or before June 20, 2019. The payment shall consist
of two separate checks:

        1. One check in the amount of Nine Thousand Three Hundred Thirty Three Dollars with Thirty



1231196.1
       Case 1:18-cv-09044-PAE-SN Document 27-1 Filed 06/14/19 Page 2 of 5




Three Cents ($9,333.33) made payable to plaintiff “Alexander Ray Thurston”

        2. One check in the amount of Four Thousand Six Hundred Sixty Six Dollars and Sixty Seven
Cents ($4,666.67) made payable to “Michael Faillace & Associates, P.C.”.

        On or before June 20, 2019, the payment set forth above shall be delivered to the office of
Michael Faillace & Associates, P.C. to the attention of Michael Faillace, Esq., at One Grand Central
Place, 60 East 42nd Street, Suite 4510, New York, NY 10165.

       Concurrently with the execution of this Agreement, Defendants FlyFit Global LLC (d/b/a FlyFit
Global) and Brian Chappon, shall each execute and deliver to Plaintiff Thurston’s counsel confessions
of judgment (“Confessions of Judgment”) in the form of annexed as Exhibits. The Parties hereby
acknowledge and agree that the Confessions of Judgments will be held in escrow by Plaintiff Thurston’s
counsel hereby irrevocably and unconditionally releases counsel, and will not be entered and/or filed at
any time other than (i) in the event that the Defendants fail to make the payment as set forth above, i.e.,
Defendants fail to deliver the payment to Plaintiff Thurston’s counsel within five days of the Court
approving the Agreement and (ii) Defendants fail to cure such default within ten (10) business
days of receipt of written notice (to be delivered to Defendants by first class mail via their counsel
Thomas Austin Brown, THE AUSTIN BROWN LAW FIRM, 349 5th Avenue, New York, NY 10016).
Any such Notice of Default shall be deemed received five (5) days after it is mailed.

        2.      Release and Covenant Not To Sue: Plaintiff Thurston hereby irrevocably and
unconditionally releases from and forever discharges and covenant not to sue Defendants, and for
each of them, their heirs, successors, assigns, affiliates, parent organizations, subsidiaries,
directors, owners, shareholders, members, agents, attorneys, legal representatives and managers
any and all charges, complaints, claims, causes of action, suits, debts, liens, contracts, rights,
demands, controversies, losses, costs and or expenses, including legal fees and any other liabilities
of any kind or nature whatsoever, known or unknown, suspected or unsuspected, whether fixed or
contingent (hereinafter referred to as “claim” or “claims”) which each Plaintiff Thurston at any
time has, had, claims or claimed to have against Defendants relating specifically to the claims in
the Litigation that have occurred as of the Effective Date of this Agreement. Similarly, Defendants
release and discharge Plaintiff Thurston from any and all known claims, and liabilities of any kind
that they have, had or claimed to have against Plaintiff Thurston relating specifically to the claims
in the Litigation that have occurred as of the Effective Date of this Agreement. The parties ask
the court to retain jurisdiction of this matter for settlement enforcement purposes.

       3.      No Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

      4.       Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff Thurston and Defendants.

        5.     Acknowledgments: Plaintiff Thurston and Defendants acknowledge that they are
not relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
      Case 1:18-cv-09044-PAE-SN Document 27-1 Filed 06/14/19 Page 3 of 5




acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

        6.    Notices: Notices required under this Agreement shall be in writing and shall be
deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:

       To Plaintiff Thurston:

       Michael Faillace, Esq.
       MICHAEL FAILLACE & ASSOCIATES, P.C.
       60 East 42nd St. Suite 4510
       New York, NY 10165
       Tel: (212) 317-1200
       Fax: (212) 317-1620
       Email: michael@faillacelaw.com

       To Defendants:

       Thomas Austin Brown
       THE AUSTIN BROWN LAW FIRM
       349 5th Avenue
       New York, NY 10016
       (917)-716-6537
       Email: austin@austinbrownlaw.com

        7.     Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York District of New York and the Supreme Court of the
State of New York in any subsequent proceeding to enforce this Agreement.

        8.     Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff Thurston agrees to promptly execute a
release, waiver and/or covenant that is legal and enforceable.

        9.      Release Notification: Defendants advised Plaintiff Thurston to discuss the terms
of this Agreement and release of claims with his legal counsel and Plaintiff Thurston acknowledges
that he has consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff
Thurston acknowledges that it is his choice to waive any potential claims in return for the benefits
set forth herein and that he made this decision after careful thought and a reasonable period of time
to consider this Agreement, and after an opportunity to consult with his attorneys.
      Case 1:18-cv-09044-PAE-SN Document 27-1 Filed 06/14/19 Page 4 of 5




       10.     Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

PLAINTIFF:


By: _____________________________                            Date: ________________
    ALEXANDER RAY THURSTON


DEFENDANTS:

Defendant Corporation

By: _____________________________                             Date: ________________
    FLYFIT HOLDINGS, LLC


Individual Defendant

By: _____________________________                             Date: ________________
      BRIAN CHAPPON
      Case 1:18-cv-09044-PAE-SN Document 27-1 Filed 06/14/19 Page 5 of 5




       10.     Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

PLAINTIFF:


By: _____________________________                            Date: ________________
    ALEXANDER RAY THURSTON


DEFENDANTS:

Defendant Corporation




By: _____________________________                             Date: ________________
    FLYFIT HOLDINGS, LLC


Individual Defendant




By: _________                                               ____________________
        Date: ________________
      BRIAN CHAPPON
